Case 19-60054         Doc 31       Filed 02/27/20 Entered 02/27/20 13:30:37        Desc Main
                                     Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

 ------------------------------------------
 Re:      STEVEN W HAUGEN
          CARISSA M. HAUGEN                             BKY 19-60054-MER
                   Debtor(s)                                Chapter 13 case

 -------------------------------------------

                      TRUSTEE’S NOTICE OF FINAL CURE PAYMENT
                        CLAIM HOLDER: HOME POINT FINANCIAL

          Kyle L Carlson, Chapter 13 Trustee, for his Notice of Final Cure Payment, states

 as follows:

          1.       The debtor has completed all payments under the plan and has paid in full

 the amount required to cure the default under the claim holder’s claim, in accordance

 with the terms of the confirmed chapter 13 plan.

          2.       This notice is being provided in compliance with FED. R. BANKR. P.

 3002.1(f), to claimants whose claims are secured by a security interest in the debtor’s

 principal residence and whose claims are provided for under 11 U.S.C. § 1322(b)(5).

          3.       NOTICE OF OBLIGATION TO FILE AND SERVE A RESPONSE:

          THE CLAIMANT HAS AN OBLIGATION UNDER THIS RULE TO
          FILE AND SERVE A RESPONSE TO THIS NOTICE. THE
          NOTICE MUST BE FILED WITH THE BANKRUPTCY COURT
          AND SERVED ON THE DEBTOR, THE DEBTOR’S COUNSEL,
          AND THE TRUSTEE, NOT LATER THAN 21 DAYS AFTER
          SERVICE OF THIS NOTICE. FED. R. BANKR. P. 3002.1(g) SETS
          FORTH THE SPECIFICS GOVERNING THE CLAIMANT’S
          RESPONSE.

                                                /e/ Kyle L Carlson
                                                Kyle L Carlson, Chapter 13 Trustee
                                                PO Box 519
                                                Barnesville, MN 56514
                                                (218)354-7356
Case 19-60054      Doc 31   Filed 02/27/20 Entered 02/27/20 13:30:37         Desc Main
                              Document     Page 2 of 2


                             CERTIFICATE OF SERVICE

        I, Karen Johnson, employed by Kyle L Carlson, Chapter 13 Trustee, declare under
 penalty of perjury, that on February 27, 2020 I served a copy of this notice on the
 individual(s) named below, in the manner described.

 Date: 2/27/2020                                   /e/ Karen Johnson

 VIA CM/ECF:

 JAMES D. SANDSMARK
 ATTORNEY FOR DEBTORS

 US TRUSTEE

 VIA FIRST CLASS U.S. MAIL, POSTAGE PREPAID:

 HOME POINT FINANCIAL
 C/O ORIN J. KIPP
 WILFORD, GESKE & COOK P.A.
 7616 CURREL BLVD, SUITE 200
 WOODBURY, MN 55125

 STEVEN W and CARISSA M. HAUGEN
 1019 17TH ST S
 MOORHEAD, MN 56560
